Citation Nr: 0710708	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-18 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 50 percent prior to May 
4, 2005, for post traumatic stress disorder (PTSD) with 
depression and substance abuse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
November 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
granted service connection for PTSD and assigned a 50 percent 
rating thereto effective April 2002 (the date of the claim).  
An October 2005 rating decision granted a 100 percent rating 
from May 4, 2005, through June 30, 2005, pursuant to 38 
C.F.R. Section 4.29 for a period of hospitalization.  In a 
May 2006 rating decision, the RO granted a 100 percent rating 
effective July 1, 2005.  As such, the veteran has been 
continuously rated at 100 percent for PTSD since May 4, 2005 
and his appeal is here limited to the entitlement to a rating 
higher than 50 percent prior to May 4, 2005.

The Board notes that the veteran testified at a January 2007 
Board hearing that the Social Security Administration (SSA) 
determined that he was 100 unemployable since September 21, 
1991.  He has submitted medical evidence of his condition at 
that time; however, he has only been service connected for 
PTSD since April 2, 2002 (the date of his claim).  As such, 
the period of time under appellate review is limited to April 
2, 2002 to May 4, 2005.     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Since April 2002, the veteran has experienced total 
occupational and social impairment due to symptoms such as 
gross impairment in communication and inappropriate behavior.


CONCLUSION OF LAW

Criteria for a disability evaluation of 100 percent for PTSD 
have been met since April 2, 2002.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code 
9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran contends that the symptoms of his service-
connected psychiatric disability have not really changed 
since he initially requested VA compensation in April 2002.  
He credibly testified before the Board that he was able to 
hold a temporary position as a file clerk from September 2002 
to March 2003, but that he cried on the job daily and was 
unable to maintain relationships with co-workers.  The 
veteran described the position to be something of a sheltered 
environment and the record shows that he was not retained 
when the temporary position came to completion in March 2003.  
The veteran's wife credibly testified that the veteran's 
demeanor and daily activities were basically the same from 
April 2002 until he was hospitalized in May 2005.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's PTSD has been rated under the provisions of 
38 C.F.R. Section 4.130, Diagnostic Code 9411, which requires 
the use of a general rating formula for mental disorders 
outlined in Diagnostic Code 9440.  Pertinent portions of the 
general rating formula for mental disorders are as follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships..............................70 
percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination.  See 38 C.F.R. § 4.126(a).  Although the extent 
of social impairment is a consideration in determining the 
level of disability, the rating may not be assigned solely on 
the basis of social impairment.  See 38 C.F.R. § 4.126(b).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 4.3.

The veteran has been deemed unemployable by SSA since March 
1991 due to depression.  Their records show that the veteran 
has had periods of improvement and is capable of handling his 
own financial affairs.  The Board notes that it is not bound 
by the findings of disability and/or unemployability made by 
other agencies, including the Social Security Administration.  
See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  

The veteran underwent a VA psychiatric examination in January 
2003 and related that he was very depressed and upset about 
soldiers of the Iraq war returning home as heroes, unlike his 
experience upon returning home from Vietnam.  He reported 
having become more depressed recently because his wife of 
twenty-four years was filing for divorce.  The veteran stated 
that he felt like he was back in Vietnam when he heard 
helicopters, that he was having a difficult time dealing with 
conflict and controlling his anger, and that he continued to 
avoid people.  Upon examination, the veteran presented as 
poorly groomed, but generally calm and cooperative.  His 
report appeared to be genuine and he exhibited some 
psychomotor agitation; speech was somewhat slow and affect 
was depressed, constricted, and congruent with his report of 
having a scared mood.  The examiner noted that the veteran 
experienced symptoms associated with reliving Vietnam 
experiences.  He engaged in avoidance behaviors, and 
exhibited symptoms of increased arousal.  He had significant 
coping skill deficits and lacked insight into how his 
behaviors effected others.  The examiner diagnosed PTSD with 
chronic depression, and substance abuse (secondary to PTSD) 
in partial remission and assigned a Global Assessment of 
Functioning (GAF) score of 50, which indicates serious 
symptoms.

Since the January 2003 VA examination, the veteran has 
routinely gone to group therapy as well as individual 
therapy.  It was noted that he experienced "triggering" 
with the start of the current war in Iraq in March 2003.  
Nonetheless, for almost two years, his PTSD was frequently 
described as "stable" and "manageable."  A May 2003 
outpatient note revealed that he has maintained a GAF score 
of 50 which is indicative of continued serious symptoms.  It 
is important to point out that this is during the time period 
of the veteran's brief period of temporary employment.

In April 2004, the veteran reported having weekly panic 
attacks where he felt like he wanted to take off and run away 
from everyone.  He admitted to suicidal thoughts but no 
intent.  Thought content was significant for hopelessness, 
ruminations, and some depersonalization.  In January 2005, 
the veteran reported that his mood was "pretty down."  His 
speech exhibited mild latency, but no thought disorder.  He 
denied suicidal ideation and his insight was good.  There was 
no psychosis and alcohol abuse was in remission.  

In January 2005, the veteran related having outbursts of 
emotion and flashbacks to being under fire.  He was admitted 
to the hospital on May 4, 2005.  As noted above, a 100 
percent rating has been assigned since that date.  

Given the evidence as outlined above, the Board finds that 
the veteran has been considered to have serious symptoms 
throughout the time period in question.  Although he was able 
to maintain employment in a sheltered environment for 
approximately six months, the veteran and his wife credibly 
testified that he was unable to function in that position and 
was unable to maintain appropriate relationships due to his 
continued inability to communicate effectively.  Treatment 
notes reflect periods of improvement between April 2002 and 
May 2005, yet the veteran's GAF score did not fluctuate.  
Thus, when resolving all reasonable doubt in favor of the 
veteran, the Board finds that the veteran's symptoms did not 
increase in severity at the time of the May 2005 
hospitalization, but that he had experienced total 
occupational and social impairment since his request for VA 
compensation in April 2002.  As such, a 100 percent rating is 
awarded as of the date of claim, April 2, 2002.


ORDER

A 100 percent rating for post-traumatic stress disorder is 
granted as of April 2, 2002, subject to the laws and 
regulations governing the award of monetary benefits.  




______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


